—In an action for a divorce and ancillary relief, the plaintiff husband appeals from an order of the Supreme Court, Nassau County (Brandveen, J.), entered June 20, 2000, which denied his motion to resettle a judgment of the same court, dated May 10, 2000.
Ordered that the appeal is dismissed, with costs.
No appeal lies from an order denying a motion for resettlement of the decretal paragraphs of a judgment (see, Schanback v Schanback, 159 AD2d 498, 500; Blaustein v Blaustein, 145 AD2d 591; Blume v Blume, 124 AD2d 771). Santucci, J. P., Krausman, McGinity and Feuerstein, JJ., concur.